This appeal is from an order of the superior court requiring the appellants to turn over and surrender to the guardian of the estate of Lillian Hall, a minor, sums aggregating $373.34, found by the court to belong to the ward's estate and improperly withheld by the appellants.
The order was made after the issue of a show cause order and upon answer by appellants and replication by the guardian. The order recites that it was made after hearing the testimony introduced on behalf of the appellants and the testimony of the guardian and the ward. It embodied findings which are assigned by the appellants as error. They also assign error upon the *Page 233 
court's refusal to make findings proposed by them.
[1] The evidence heard by the court is not brought here either by statement of facts or bill of exceptions. This being the state of the record, and the court admittedly having jurisdiction, it will be presumed that the evidence warranted the entry of the order, which must, therefore, be affirmed.
MAIN, HOLCOMB, MILLARD, and SIMPSON, JJ., concur.